Citation Nr: 1529896	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  04-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, cervical spine, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tinea cruris involving the groin and left thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to a compensable initial rating for hemorrhoids.

5.  Entitlement to service connection for arthritis of multiple joints, including as secondary to the Veteran's service-connected disabilities.

6.  Entitlement to service connection for athlete's foot.

7.  Entitlement to service connection for major depressive disorder, to include as secondary to the Veteran's service-connected disabilities.

8.  Entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from December 1997, January 1999, June 2000, March 2003, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Montgomery, Alabama.  The Montgomery, Alabama, RO is the current Agency of Original Jurisdiction (AOJ), based on the Veteran's residency.

The appeal has been before the Board previously.  In August 2004 and May 2012, the matters on appeal were remanded for further development.  During the processing of the May 2012 remand, VA issued a March 2013 rating decision granting service connection for sinusitis with a deviated septum, rated 0 percent disabling since September 30, 1992.  The grant of service connection represents a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board with respect to that issue.  The case was remanded again in September 2013 for a Board hearing.

The Veteran has testified at three Board hearings, all held at the RO before a Veterans Law Judge.  The first was held in December 2003; but after the Veterans Law Judge who presided over this hearing stopped working at the Board, the Veteran elected to have a second hearing, which was held in June 2011; both are Travel Board hearings.  After the Veterans Law Judge who presided over the second hearing left the Board, the Veteran elected to testify at a third hearing, which was held before the undersigned Veterans Law Judge via videoconference in February 2015.  Transcripts of each are associated with the claims file.

The issues of an increased rating for hemorrhoids, tinea cruris of the groin and left leg, cervical spine, and hearing loss; service connection for arthritis of the multiple joints (to include right shoulder, back, knees, and feet), athlete's foot, and prostate cancer; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's acquired psychiatric disorder characterized as major depressive disorder was incurred in, or caused by, his military service.

2.  It is at least as likely as not that the Veteran's left shoulder arthritis was incurred in, or caused by, his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder characterized as major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for left shoulder arthritis have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

In this decision, the Board grants service connection for an acquired psychiatric disorder characterized as major depressive disorder and left shoulder arthritis.  Other than the issues addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  While depression is not a chronic condition under 38 C.F.R. § 3.309(a), arthritis is such a chronic condition.

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.   

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  

The term "active military, naval, or air service" includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Regarding Senior Reserve Officers' Training Corps (ROTC) candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  The duty must be under chapter 103 of Title 10. 38 U.S.C.A. § 101(22)(d); 38 C.F.R. § 3.6(c)(4). The term inactive duty training means training (other than ACDUTRA) by a member of the Senior ROTC prescribed under chapter 103 of title 10.  38 U.S.C.A. § 101(23)(c); 38 C.F.R. § 3.6(d)(3). 

Presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Depressive Disorder

The Veteran seeks service connection for a depressive disorder.  He testified at his December 2003 hearing that he experienced symptoms of depression in service, but did not report the symptoms to medical personnel in service or at any later time until after his prostate cancer was diagnosed in 1998.  At the time of his June 2011 Travel Board hearing, the Veteran again confirmed that he did not seek treatment in service for depression, and that his depression is secondary to his service-connected disabilities.  See June 2011 hearing transcript at pages 31-32. 

Service treatment records show that prior to his period of active duty the Veteran underwent an ROTC scholarship examination in February 1973 and noted that he had experienced depression or excessive worry and nervous trouble.  Psychiatric examination in February 1973 was normal, however.  There is no further record of mental health treatment during the Veteran's period of active duty from July 1977 to September 1992.

While VA regulations above noted that ACDUTRA includes full-time duty performed for training purposes by members of a Senior ROTC Program, the Veteran's DD-Form 214 shows that the Veteran did not have any active duty service prior to July 1977, but did have two months of inactive duty service.  Therefore, it appears that the Veteran's participation in the ROTC program during college was not active duty service.  Thus, the Veteran's report of depression in 1973 did not occur during a period of active duty service.

Nonetheless, the Veteran was considered sound at entry into his active duty service.  There is no entrance examination of record in July 1977; however, the Veteran underwent an annual ROTC examination in March 1977, a few months prior to his entry into active duty service, which showed a normal clinical psychiatric evaluation.  As for whether there is clear and unmistakable evidence of a pre-existing psychiatric disorder, notwithstanding that there is no record of a psychiatric disorder at entry into service, as noted, the Veteran had reported a history of depression during an ROTC examination in 1973, and later attested to receiving counseling on a regular basis while he was in college.  As noted below, a staff psychologist in February 2001 also noted that based on the Veteran's reports, he experienced symptoms of depression and anxiety in college.  The Veteran's statements, however, do not constitute clear and unmistakable evidence of a pre-existing psychiatric disorder.  While the Veteran has stated that he experienced symptoms of anxiety and depression prior to service, there is no medical evidence of a diagnosis of a psychiatric illness prior to his period of active duty service.  Once again, psychiatric examination during his ROTC period in February 1973 was normal.  Therefore, the presumption of soundness is not rebutted and the determinative issue is whether the Veteran has a psychiatric disorder that was incurred in service.

After service, an October 1999 VA psychiatric treatment record notes that the Veteran had been receiving psychiatric treatment for about a year.  He reportedly had sought treatment with complaints of depression, anxiety, and insomnia after being diagnosed with prostate cancer.  He also had been having some marital conflict and was in the process of getting a divorce.  The Veteran was applying for disability and wanted to resign from his job as he could not work anymore because he was feeling overwhelmed.  The staff psychiatrist examining the Veteran determined that the Veteran needed to get into "indefinite disability," which would allow him to have continued psychiatric treatment.  

Subsequent psychiatric treatment records dated in March 2000 note that the Veteran was depressed after prostate surgery and met the criteria for medical retirement due to poor attendance secondary to medical and mental problems.  A June 2000 psychiatric treatment record notes that the Veteran had chronic low level depression related to various psychosocial stressors.  In July 2000 the Veteran reported that his depression might have started in service and was also partly related to his back pain.

A February 2001 individual therapy note shows the Veteran reported that he experienced some depression and anxiety in college and that at the time he was trying to cope with school, work, and ROTC.  He noted that he saw a counselor approximately monthly and that when he had a physical examination for ROTC he reported both worry and depression.  He recalled that at the time he was sleeping only four to five hours per night, had little appetite, and was chronically tired.  He noted that in the Army he experienced increased depression and also encountered racial discrimination and conflict adding to his tension level.  Despite anxiety and depressive feelings he stated that he worked hard and progressed from platoon leader to company commander.  He noted that he attempted to hide his distress and did not seek psychiatric treatment fearing to do so would hurt his career.  He also indicated that he coped with depression by working hard.  After service, he had difficulty finding a job in his area of vocational experience and continued to feel depressed.  He noted that he coped by distracting himself with activity.  

The examiner noted that records demonstrated that the Veteran first sought mental health treatment in September 1998 and was screened in November 1998 with reports of feeling irritable, anxious, and sad.  He also had difficulty sleeping and loss of energy.  Records at that time indicated that the Veteran was already taking the antidepressant Trazadone at that time.  His anxiety increased after the prostate cancer surgery.  The staff psychologist noted that in summary, the Veteran experienced both anxiety and depression beginning in college and growing significantly worse while in military service and thereafter.  

An addendum to this report notes that the Veteran spoke over the telephone with the examining psychologist and noted among other things that he was an officer in the military and did not seek treatment because he felt his career would be harmed.

In July 2007, the Veteran was afforded a VA mental disorders examination.  The VA examiner noted that the Veteran started to suffer from depression in 1999, after his cancer diagnosis and during his divorce.  At the time of examination, he reported ongoing counseling, two times per month, for depression at the Tuskegee VA Medical Center.  As to physical disability, the Veteran reported chronic pain due to joint disease, foot problems, sinus problems, and gastric problems.  He also reported difficulty sleeping.  Mental health testing administered by the VA examiner indicated severe depression.  The examiner confirmed the Axis I diagnosis as Major Depression.  As to the cause of depression, the examiner stated that "depression which occurred because of the medical problems and because of his divorce and subsequent isolation may have played a role in his ability to return to work.  Possible personality problems are more likely a greater source of his emotional problems as he has difficulty relating to others and this makes him more isolated." 

In May 2012, the Board remanded the claim for another medical opinion, as the July 2007 VA examiner's opinion failed to identify which "medical problems" brought on the Veteran's depression, and failed to assess whether these disabilities are as likely as not the cause of the depression, without regard to the Veteran's divorce or any personality disorder.  

The Veteran underwent another VA examination in May 2012.  After examining the Veteran he was diagnosed with adjustment disorder and major depressive disorder, which accounted for the same cluster of mood symptoms.  It was noted that the major depressive disorder was the more serious diagnosis and best accounted for chronic depression over the years, and should be viewed as the primary diagnosis.  

The Veteran reported that he first experienced symptoms of depression while serving in the military in the early 1980s due to missing out on various assignments, being initially unable to complete a master's program, and dealing with various commanding officers.  He stated that these symptoms persisted off and on for several years but that he did not seek treatment for fear that it would lead to stigma and have a negative impact on his career.  He noted that his problems with degenerative joint disease and chronic pain started to affect his mood and mental health in the late 1980s and that his marital difficulties began affecting his mental health as early as 1986.  He indicated that he first sought mental health treatment in 1999 following a diagnosis of prostate cancer and since that time had been treated with a combination of counseling and medication.  

The examiner found that based on the Veteran's reports during the current interview, along with information in his claims file (e.g., 2007 VA examination, review of appeals process dated in May 2012), it appeared that the Veteran was experiencing symptoms of depression in the early 1980s due to career issues.  The examiner also found that it was at least as likely as not that the major depressive disorder was exacerbated by the onset of his physical ailments, including his degenerative joint disease, chronic pain, and prostate cancer.  Similarly, it was at least as likely as not that his marital difficulties also contributed to his depression.

The Board observes that the Veteran has attested to his long-standing symptoms of depression since his military service, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of symptoms of depression since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

In addition, a VA staff psychologist noted in February 2001 that based on his reports, the Veteran experienced both anxiety and depression beginning in college and growing significantly worse while in military service and thereafter.  A VA psychologist in May 2012 also determined that the Veteran's symptoms of depression started in service, based on his reports.  While there is no medical evidence of treatment for a psychiatric disorder in service, the Veteran has stated consistently that even though he experienced depression and anxiety in service, he did not seek treatment in service for fear of hurting his chances at advancing in his career.  The Veteran's statements are both competent and credible, as there is no reason shown to doubt his credibility.  His statements have been consistent throughout the record and overall support his contentions that he has a psychiatric disorder that first manifested during his military service.  It is reasonable to deduce that the Veteran would not have sought treatment in the military for a psychiatric disorder due to fear of stigma.  The staff psychologist who determined that the Veteran's depression and anxiety manifested during his military service seemed to base the opinion on the Veteran's reports.  As the Board has found the Veteran's statements competent and credible, the medical opinions have a sound reasoning.  An examiner's reliance on a claimant's recitation of his medical history is not an inaccurate factual premise if that recitation is an accurate portrayal of the patient's medical history.  Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005).

While depression is not a chronic condition that can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b), the evidence in this case shows that a VA psychologist has determined that the Veteran's depression started during his period of active duty service.  Therefore, even though the Veteran's depression was not officially diagnosed until after military service, the evidence shows that the depression was incurred in service.  See 38 C.F.R. § 3.303(d).

As the evidence of record supports that the Veteran's current major depressive disorder first manifested during service, there is no reason to clarify the issue of whether his psychiatric disorder also might be related to his service-connected disabilities.  

Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a major depressive disorder is granted.

B.  Left Shoulder

The Veteran seeks service connection for arthritis of the multiple joints including the bilateral shoulders, back, knees, and feet.  The issue of arthritis of the multiple joints affecting the right shoulder, back, knees, and feet is addressed in the remand section below.  The Veteran has testified in the February 2015 Board hearing that he was treated for his left shoulder in service and continues to have joint pain in the shoulder since service.

Prior to a discussion of the service connection claim for arthritis in the left shoulder, it should be noted that when the Veteran was granted service connection for a cervical spine disability in a July 1993 rating decision, the RO noted that the disability rating included left shoulder pain.  The rating decision noted that the Veteran was involved in a motor vehicle accident prior to service in 1975 and suffered a strained neck and left shoulder.  The RO further noted that at the time of entrance into service, the Veteran was asymptomatic.  During service he reportedly developed chronic neck and left shoulder complaints, muscle spasm, and limitation of motion.  The Veteran was assigned a 20 percent rating for degenerative joint disease of the cervical spine with pain in the left shoulder and upper arm under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for degenerative arthritis.  The disability rating for the cervical spine with left shoulder pain was later increased to 30 percent in a January 1999 rating decision based on an assessment of moderate incomplete paralysis of the shoulder and elbow under 38 C.F.R. § 4.71, Diagnostic Code 5010; 38 C.F.R. § 4.124a, Diagnostic Code 8510 (For paralysis of the upper radicular group (fifth and sixth cervicals)).  

The RO has been treating an orthopedic disability of the cervical spine with neurological impairment in the left upper extremity, in addition to an orthopedic disability of the left shoulder as the same disability.  The issue of an increased rating for a cervical spine is addressed in the remand section below, and includes the issue of whether separate ratings are warranted for neurological impairment of the bilateral upper extremities.  The decision herein addresses degenerative arthritis of the left shoulder.

As noted, a February 1985 service treatment record notes that the Veteran was in a motor vehicle accident in 1975 (prior to the military) and had recurrent back and neck pain.  A June 1975 ROTC examination notes an assessment of left shoulder strain.  However, there was no diagnosis of a left shoulder arthritis at entrance into service; clinical evaluation of the upper extremities in March 1977 as part of ROTC Annual examination, a few months prior to the Veteran's entrance into active duty service in July 1977, was normal.  Nor is there any clear and unmistakable evidence of a pre-existing diagnosis of left shoulder arthritis prior to military service.  The service treatment records show that in September 1977 the Veteran complained of left shoulder pain and had minimal crepitation in the left scapular area in November 1977.  He was assessed as having questionable myositis/ tendonitis.  The service records also show an assessment of arthritis in the left shoulder in August 1980.  The Veteran complained of pain in the back of the shoulder and was assessed as having myositis/ arthritis.  In September 1991 the Veteran was diagnosed as having subdeltoid bursitis of the left shoulder.  A July 1992 treatment record also shows an assessment of degenerative joint disease of the left shoulder. 

After service, the medical evidence shows degenerative arthritis of the left shoulder.  See e.g., June 2012 VA examination report.

Based on the medical evidence of record, all doubt is resolved in the Veteran's favor that the current diagnosis of arthritis in the left shoulder is related to the diagnosis of arthritis of the left shoulder in service.  Even though there is no probative opinion of record addressing the etiology of the Veteran's left shoulder disability in terms of whether it is related to military service, the Board considers it significant that the Veteran was initially diagnosed with left shoulder arthritis in service.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of left shoulder arthritis in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (arthritis), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed left shoulder arthritis to his military service, the Board finds that the evidence weighs in favor of his claim.  

The medical evidence establishes that the Veteran was diagnosed with left shoulder arthritis in service, has complained of left shoulder pain since service, and is currently diagnosed with left shoulder arthritis.  Therefore, the record shows that the Veteran's left shoulder arthritis has been a chronic condition since service.  Moreover, the Board observes that the Veteran has attested to his long-term left shoulder pain, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of left shoulder pain symptomatology since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical finding of left shoulder arthritis in service and thereafter, and credible supporting evidence of left shoulder pain since service, the Board concludes that the evidence supports the grant of service connection for left shoulder arthritis.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for left shoulder arthritis is granted.


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for left shoulder arthritis is granted.
REMAND

Unfortunately, additional development is warranted prior to resolution of the Veteran's remaining claims.

As for his claim for an increased rating for hemorrhoids, the Veteran testified at the February 2015 Board hearing that his last appointment for hemorrhoids treatment was on February 15, 2015 at the VAMC in Montgomery.  VBMS shows treatment records printed from the Central Alabama Healthcare System on February 23, 2015, which includes treatment on February 15, 2015, but there is no record of any hemorrhoids treatment.  Efforts should be made on remand to secure all outstanding treatment records from the VAMC in Montgomery related to the Veteran's hemorrhoids.  The Veteran testified that he was told at his last appointment that he had an abnormal blood count.  It is not clear if this is relevant to the Veteran's hemorrhoids but VA regulations note that one of the criteria for determining the present severity of a hemorrhoids disability is whether or not there is persistent bleeding with secondary anemia.  Given that the last examination for hemorrhoids was provided three years ago in June 2012, additional examination is warranted to ensure that the medical evidence of record reflects the present severity of the Veteran's hemorrhoids.

The Veteran also seeks a higher rating for his tinea cruris of the groin and left leg, for which he is presently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  He testified at the February 2015 Board hearing that he used a corticosteroid at least twice a day every day and that he used different cream for his groin than for the rest of his body.  As it appears that the severity of the Veteran's tinea cruris of the groin and left leg has increased in severity since it was last evaluated for compensation and pension purposes three years ago in June 2012, another examination is warranted to determine the present severity of his service-connected skin disorder.

In addition he relates that his skin disorder has spread to other parts of his body and that he also has athlete's foot related to his military service.  He testified at the February 2015 Board hearing that he had itching and irritation on his feet in the military and was given medication for his symptoms.  Private dermatology treatment records dated in January 2015 show diagnoses of tinea on the right foot, seborrheic keratosis on the face, skin tag on the face, hyperpigmented macules overlying scar of the bilateral legs, psoriasis of the bilateral hand, and bilateral lower leg, and groin, and also note various medications that the Veteran is taking for his dermatological disorders.  The Veteran was provided a medical opinion in June 2012 to resolve whether the Veteran's athlete's foot was related to his service-connected skin disorder.  The examiner found that the Veteran's tinea pedis was caused by a fungus just as tinea cruris is, and that therefore the examiner could not resolve the issue without resort to mere speculation.  The examiner also found that the Veteran's eczema on the right leg, elbow, and knuckle of the left hand was not caused by his tinea, as these were distinct and separate entities.  

It appears that the Veteran has developed skin disorders other than just eczema since the June 2012 VA examination, as evidenced by the private dermatology records in February 2015.  The examiner also did not provide a sufficient rationale or clearly explain the opinion regarding whether the tinea pedis (athlete's foot) was related to the tinea cruris.  These matters must be resolved on remand, as well.

As for the increased rating for a cervical spine disability, the Veteran testified at the February 2015 Board hearing that he had tingling and weakness in the arms related to his cervical spine disability.  The last examination provided in June 2012 for the cervical spine notes that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy including mild numbness of the bilateral upper extremities.  However, in determining the severity of the radiculopathy and side affected, the examiner checked the box that the right and left side were not affected.  The examiner also later found that there was electrodiagnostic evidence of moderate bilateral median neuropathy of the upper extremities, likely related to carpal tunnel syndrome.  These findings make it difficult for the Board to assess the present severity of the Veteran's cervical spine disability, to include whether there is any radiculopathy related to the cervical spine that should be separately rated.  For this reason, additional examination is warranted to address the present severity of the cervical spine disability.

As discussed above in the decision granting service connection for left shoulder arthritis, the Veteran's cervical spine disability has been rated as combined with a rating for left shoulder pain including neurological impairment in the upper left extremity.  The July 1993 rating decision initially granting service connection for the cervical spine disability noted that the 20 percent disability rating for the cervical spine included left shoulder pain under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for degenerative arthritis.  The disability rating for the cervical spine with left shoulder pain was later increased to 30 percent in a January 1999 rating decision based on an assessment of moderate incomplete paralysis of the shoulder and elbow under 38 C.F.R. § 4.71, Diagnostic Code 5010; 38 C.F.R. § 4.124a, Diagnostic Code 8510 (For paralysis of the upper radicular group (fifth and sixth cervicals)).  

The RO has been rating an orthopedic disability of the cervical spine with neurological impairment in the left upper extremity, in addition to an orthopedic disability of the left shoulder as the same disability.  On remand, and after providing an examination addressing the cervical spine and any associated neurological impairment, the RO should separately rate any neurological impairment in the upper extremities from the orthopedic impairment in the cervical spine.  

Regarding the increased rating claim for a hearing loss disability, the Veteran testified at the February 2015 Board hearing that his hearing loss had worsened since he was last evaluated for compensation and pension purposes in May 2012 in that he could not understand conversations.  Another examination is warranted to determine the present severity of the hearing loss disability.

With respect to the service connection claim for arthritis of the multiple joints (to include right shoulder, back, knees, and feet) the Veteran testified that he was treated for the back, bilateral shoulders, knees and feet in service and continues to have pain in the multiple joints since service.  Service treatment records show multiple complaints of back and shoulder pain from September 1977 to August 1992.  A February 1985 service treatment record notes that the Veteran was in a motor vehicle accident in 1975 (prior to service) and had recurrent back and neck pain.  In July 1992 the Veteran also was noted as having been in an automobile accident five days prior and had complaints of back, neck, and shoulder pain.

Current medical evidence shows diagnoses of arthritis of the back and right shoulder.  An August 1998 VA examination report shows an assessment that the Veteran's chronic pain and stiffness in both shoulders is probably secondary to the degenerative changes in the cervical spine.  It was noted that no records were reviewed but that the Veteran gave a history of bilateral shoulder pain since military service.  X-rays of the shoulders at that time were normal.  However, in June 2012 a VA examination report shows a medical opinion that the arthritis of the joints was not related to the cervical spine.  The examiner noted that medical literature did not support that arthritis of the "joints" was caused or aggravated by arthritis of the neck, as these were different body parts altogether.  However, there is no opinion regarding whether the arthritis of the joints (including the right shoulder, back, knees, and feet) is related to the Veteran's military service, in light of the findings in the service treatment records and chronic complaints of pain in the joints since service.  Therefore, additional examination and opinion is warranted to resolve this matter.

Regarding the service connection claim for prostate cancer, the record shows that the Veteran was diagnosed with prostate cancer in 1998, but might have had a high prostate specific antigen (PSA) reading of 5.8 in 1992, which might have indicated prostate cancer that first manifested in service (or within one year after the Veteran's separation from service).  Specifically a June 1998 VA outpatient treatment record shows an entry of a PSA reading of 5.8 that was reported in either November 1992 or November 1997.  The Veteran also testified at his Board hearing in June 2011 that he had blood in his urine in service, which he is competent to report.  The Board remanded the claim in May 2012, in part, so that efforts could be made to locate any documentation as to the PSA test results in 1992 or 1997, and so that an opinion could be provided as to whether it was at least as likely as not that the Veteran's PSA reading of 5.8 was related to his later diagnosis of prostate cancer.

There is no record that any development was conducted as to whether the Veteran's PSA reading of 5.8 was noted in 1992 or 1997.  The Board indicated in its May 2012 remand that if no clarification was found that it should be presumed that the PSA reading was made in 1992, resolving all doubt in favor of the Veteran.  In June 2012 an addendum medical opinion was provided that there was no specific normal or abnormal PSA level.  In addition other factors such as inflammation (e.g., prostatitis) could cause a man's PSA level to fluctuate.  The examiner also noted that it was common for PSA values to vary somewhat from laboratory to laboratory.  The examiner indicated that consequently one abnormal PSA test result did not necessarily indicate the need for a prostate biopsy.  However, the higher a man's PSA level, the more likely it was that cancer was present; also, if a man's PSA level continued to rise over time, other tests might be needed.  She later noted in the report that there was no evidence that prostatitis or BPH caused cancer but that it was possible for a man to have one or both of these conditions and to develop cancer, as well.  Therefore, the examiner determined that there were multiple possible etiologies with none more prevalent that another and that she could not resolve the issue without resort to mere speculation as to whether the Veteran had cancer when his PSA was 5.8. 

The opinion does not address the Veteran's testimony from the June 2011 Board hearing that he had blood in his urine in service, which is relevant to any opinion addressing whether the prostate cancer first manifested during service.  Also, in terms of an opinion that notes that the issue cannot be resolved without resort to speculation, the opinion must clarify why this is so; i.e., is it based on the limitation of knowledge of the examiner or it is not medically known to the community as a whole.  Without a clarification as to why the issue cannot be resolved without resort to speculation, any opinion that cites this as a reason is considered "non-evidence."  Therefore, the Board cannot rely on the opinion provided with respect to the prostate cancer issue.

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded herein.  Accordingly, the Veteran's other claims must be addressed by the RO prior to the Board's consideration of the TDIU presently on appeal.  In addition, the RO's efforts to obtain employment information from the Veteran's previous employers have been unsuccessful.  However, there is no record that the Veteran was notified of this.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Montgomery and Tuskegee dated from February 15, 2015 to present pertaining to the Veteran's hemorrhoids, skin including tinea cruris and athlete's foot, cervical spine, hearing loss, arthritis of the multiple joints, and prostate cancer.

2.  Make arrangements to obtain any clarification regarding a June 1998 VA outpatient treatment record entry showing that a prostate specific antigen reading of 5.8 was reported in either November 1992 or November 1997, to determine whether the entry date was 1992 or 1997.  Document all efforts to obtain this information.

3.  Ask the Veteran to identify any additional private medical care providers that have treated him for his hemorrhoids, skin, cervical spine, hearing loss, arthritis of the multiple joints, and prostate cancer.  Make arrangements to obtain all records that he adequately identifies.  Notify the Veteran that records from the Hughston Clinic for orthopedic treatment were only obtained from 2011 to 2013 and not as far back as 2007 and indicate what further steps VA will make concerning his claim.

4.  Make additional efforts to obtain employment information from the Veteran's previous employers including Fort Rucker (Garrison Command) and Richmond County Schools.  Notify the Veteran of all attempts and allow for him to submit any additional evidence pertaining to his claim that he is unemployable due to service-connected disabilities.

5.  Make arrangements to obtain a supplemental opinion from a physician with the appropriate background regarding the likelihood that the Veteran's prostate cancer first manifested during service.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms of blood in his urine in service, and post-service treatment showing a PSA reading of 5.8 (in either 1992 or 1997), in addition to all other relevant evidence of record.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of the Veteran's arthritis of the multiple joints.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted including x-ray and/or MRI studies to rule out arthritis of the multiple joints including the back, knees, right shoulder, and feet.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present arthritis of the right shoulder, back, knees, and/ or feet had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service and the in-service treatment pertaining to the back and shoulder.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  Schedule the Veteran for a VA dermatology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine what skin disorders the Veteran has on his feet.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present skin disorder of the feet had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

The examiner also should state whether it is at least as likely as not (50 percent or greater probability) that any present skin disorder of the feet was caused or aggravated beyond the normal progression of the disorder by the Veteran's service-connected tinea cruris of the groin and left leg.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

8.  Schedule the Veteran for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral ear hearing loss disability.  

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  In addition, the examiner should describe the occupational impairment due to the Veteran's bilateral hearing loss either alone or in conjunction with his other service-connected disabilities. 
 
A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

9.  Schedule the Veteran for a VA orthopedic examination pertaining to the cervical spine condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including an MRI and/or x-ray of the cervical spine, and all findings should be set forth in detail.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical spine disability, including complaints of radiculopathy and neuropathy in the bilateral upper extremities.

The examiner should conduct range of motion testing of the cervical spine, specifically noting whether - upon repetitive motion of the Veteran's neck - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Also, the examiner should state whether the Veteran's service-connected cervical spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes, 'defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In addition the examiner should address whether there are any present neurological abnormalities associated with the cervical spine disability.  If so, the examiner also should state whether there is impairment akin to mild incomplete paralysis of the median nerve; moderate incomplete paralysis of the median nerve; severe incomplete paralysis of the median nerve; or complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

Finally, the examiner should also describe the occupational impairment due to the Veteran's cervical spine disability either alone or in conjunction with his other service-connected disabilities.   

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

10.  Schedule the Veteran for the appropriate VA examination to address the present severity of his tinea cruris of the groin and left leg.  Preferably the examination should take place during an "active" stage of the Veteran's skin disease.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected skin disability including whether the Veteran's skin abnormalities on the other parts of his body are related to the service-connected tinea cruris.  

The examiner should describe how the skin disabilities affect the Veteran's daily life; and the examiner should describe the occupational impairment due to the Veteran's tinea cruris of the groin and left leg either alone or in conjunction with his other service-connected disabilities.  

The examiner should state what percentage of the entire body and the entire exposed areas are affected; and whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required, and if so, whether it is intermittent or required for a total duration of six weeks or more, or constant or near-constant during the past 12-month period.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

11.  Schedule the Veteran for the appropriate VA examination to address the present severity of his hemorrhoids.  Preferably the examination should take place during an "active" stage of the Veteran's hemorrhoids.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected hemorrhoids.  

The examiner should describe how the hemorrhoids affect the Veteran's daily life; and the examiner should describe the occupational impairment due to the Veteran's hemorrhoids either alone or in conjunction with his other service-connected disabilities.

Then the examiner also should provide an opinion as to whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or whether they are associated with persistent bleeding and with secondary anemia, or with fissures.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

12.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

13.  Finally, readjudicate the claims on appeal based on all evidence submitted since the February 2013 supplemental statement of the case.  With respect to the cervical spine disability, provide separate ratings for orthopedic impairment in the cervical spine and any neurological impairment related to the cervical spine in the upper extremities.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


